DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 12/8/2020 have been received. Claims 1, 2, 4, 5, 7-9, 11, 12, 17 and 21 have been amended. Claims 3, 13, 19 and 20 have been cancelled. Claims 1-2, 4-12, 14-18 and 21 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
Applicants’ remark has been considered, but examiner has not received an update of a formal amendment that examiner concerned and suggested during the interview on 12/17/2020 which relates to clarify for where the running parameter come from, and missing an advance parameter in performing operation  in the claim 21; and need to clarify for the advance parameter in the claims 1, 12 and 17 because according to Federal Circuit Court decision, although the claims are read in light of the specification, limitations from the specification are not imported into the claim (In re Van Geuns, 988 F.2d 1181, 26 USPQ 2d 105.7 (Fed. Cir. 1993)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-12, 14-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 12 and 17, the claimed invention is unclear and not defined because there is no clarification for what the advance parameter can operable on the web material. This is not considered one skilled in the art would understand what is claimed when the claim is read in light of the specification, but although the claims are read in light of the specification, the limitations from the specification is not imported into the claims according to Federal Circuit Court decision (In re Van Geuns, 988 F.2d 1181, 26 USPQ 2d 105.7 (Fed. Cir. 1993)).
With respect to claim 21, the claimed invention is unclear and not defined because there is no clarification for where the running parameter come from, and missing an advance parameter in performing operation to show a useful in a practical application.
Dependent claims 2, 4-11, 14-16 and 18 are rejected based on the rejections of the base claims.

Allowable Subject Matter
Claims 1-2, 4-12, 14-18 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  	
 	The reference of Dollevoet et al (US 9,221,641) discloses controller and system for controllably rotating a roll of material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY J TOATLEY can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BRYAN BUI/Primary Examiner, Art Unit 2865